government entities xxxxxxxxkkxkxkxk kxxxxkxkxxkxkxxxkkxk xxxxxxxkxxkxxxkk uniform issue list department of the treasury internal_revenue_service washington d c apr tep rat legend taxpayer a plan b xxxxxxxxxxxxkxx xxxxxxxxxxkxkxkk financial_institution c xxxxxxxxxxxkkx company d xxxxxxxxxxkxkkx financial_institution e xxxxxxxxxxxxxx account f amount date xxxxxxxxxxxxkkx xxxxxxxxxxxxxx xxxxxxxxxxxxkk dear xxxxxxxxxxxxxx this letter is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from plan b totaling amount taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_402 was due to the failure of financial_institution c to follow taxpayer a’s instructions taxpayer a also represents that amount has not been used for any other purpose xkxkxxkxxkxxxxkxkxkx page c taxpayer a represents that she was employed by company d and participated in pian b which was administered by financial_institution e plan b was terminated on date on date taxpayer a telephoned financial_institution c for instructions on how to complete a direct_rollover to an ira based on verbal instructions from a representative of financial_institution c taxpayer a opened a new account intending it to be an ira due to the incorrect instructions received from a representative of financial_institution c the account created was a non-ira account financial_institution c issued an account number which taxpayer a used on the same day to complete the required contract termination withdrawal form specifying that she had chosen the direct_rollover option and would be rolling the distribution to her new ira at financial_institution c taxpayer a requested a check made payable to financial_institution c fbo taxpayer a with the new account number on date a distribution check in amount was mailed to taxpayer a and on date taxpayer a mailed the check to financial_institution c with instructions to deposit the check in her individual rollover account however financial_institution c deposited the funds in the non-ira account the mistake was discovered in early when taxpayer a sought financial advice and a reallocation of her investments documentation submitted includes a letter from financial_institution c recognizing the mistake and agreeing to reimburse the costs relating to the application_for a waiver of the 60-day period based on the foregoing facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount from plan b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code rollover distributions sec_401 provides the rules for governing direct transfers of eligible xx xxkxkkxkkxkxkkk page sec_1_401_a_31_-1 of the income_tax regulations regulations q a-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish timely rollover was due to the failure of financial_institution c to follow her instructions to deposit amount in an ira which resulted in amount being deposited into account f a non-ira account therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount into an ira will be considered a valid rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent xx xxxxxxxxxxxx page a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office lf you wish to inquire about this ruling please contact xxxxxxxxxxxxxxx id xxxxxxxxxxxxxkx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely coble c -therd carlton watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
